DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 8, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Song (US 2015/0139356) in view of Dave (US 2014/0363173).

2.    As per claim 1, Song teaches a transmitter, comprising: a pulse shaping filter configured to pulse shape filter a data block to generate a transmit signal comprising data to be transmitted to a receiver of a multi carrier pulse shaped transmission system (Song, Fig. 1 item 120);
Dave teaches an inverse pulse shaping filter configured to inverse pulse shape filter a predefined signal pattern, wherein the transmitter is configured to comprise the inverse filtered signal pattern into the data block prior to applying the data block to the pulse shaping filter (Dave, ¶0080). Therefore, taking the combined teaching of Song and Dave as a whole, it would have been obvious to one having 

3.	 Claims 16 and 19 are similarly analyzed as claim 8 for obviousness reasons discussed above.

4.	Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Song (US 2015/0139356) in view of Dave (US 2014/0363173), and further in view of Murakami (US 2012/0257688).

5.     As per claim 9, Song in view of Dave teaches the transmitter of claim 8. While Song in view of Dave doesn’t explicitly teach, Murakami teaches comprising an antenna configured to transmit the transmit signal, wherein the predefined signal pattern is transmitted at a signal power that is higher than a signal power used to transmit other elements of the data block (Murakami, ¶0047). Therefore, taking the combined teaching of Song, Dave and Murkami as a whole, it would have been obvious and/or well-known to one having ordinary skill in the art at the time of the invention to transmit pilot or reference signal with more power for the benefit of detecting the pilot signal more accurately so that the receiver side to be able to perform synchronization and/or channel estimation accurately.


6.	Claims 10-11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Song (US 2015/0139356) in view of Dave (US 2014/0363173), and further in view of Lee (US 2011/0026637).

7.    As per claim 10, Song in view of Dave teaches the transmitter of claim 8. While Song in view of Dave doesn’t explicitly teach, Lee teaches wherein the predefined signal pattern represents a reference signal, the reference signal used at the receiver for at least one of a channel estimation, a MIMO estimation or a DoA estimation (Lee, ¶0007). Therefore, taking the combined teaching of Song, Dave and Lee as a whole, it is well-known to one having ordinary skill in the art at the time of the invention to transmit pilot or reference signal with a predefined signal pattern known by both the receiver and transmitter for the benefit of detecting the pilot signal more accurately so that the receiver side to be able to perform synchronization and/or channel estimation accurately.

11.    As per claim 11, Song in view of Dave and Lee teaches the transmitter of claim 10, wherein the data block incudes a further reference signal, the further reference signal used for synchronizing the receiver with the pulse shaped transmission system (Lee, ¶0007).

7.	Claims 17 and 20 are similarly analyzed as claim 10-11 for obviousness reasons discussed above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A KASSA whose telephone number is (571)270-5253.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571-272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ZEWDU A. KASSA

Art Unit 2637



/ZEWDU A KASSA/Primary Examiner, Art Unit 2637